DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/633,220 filed 23 January 2020. Claims 18-34 pending. Claims 1-17 canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 December 2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 08 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Allowable Subject Matter
Claims 18-34 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18:
A transmission (G) for a motor vehicle, comprising a housing (GG); a gear set (RS) arranged within the housing (GG) for forming multiple gear ratios between an input shaft (GW1) and an output shaft (GW2) of the transmission (G); an electric machine (EM) operatively connected to the input shaft (GW1), the output shaft (GW2), or an element (RSx) of the gear set (RS); and a power electronics module (LE) comprising a carrier element (S), a DC voltage terminal (DC), an inverter (INV), and an AC voltage terminal (AC), the carrier element (S) having an inner side (SI) and an outer side (SA), the AC voltage terminal (AC) 
Regarding claim 18, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the prior art fails to teach or render obvious that the transmission housing has a power electronics module with an inverter, carrier element, DC voltage terminal, AC voltage terminal, and phase interface. These specific features, in combination with the remaining limitations, are not taught or rendered obvious by the prior art. It is noted that the Written Opinion filed with the application on 23 January 2020 asserts a reference (US Patent Publication 2017/0232831 to Agata) that purports to meet at least claim 1. However, the applied reference is deficient and fails to meet all claim limitations. In particular, the housing referenced is a housing that includes more than the transmission (see paragraph [0030]; TM is the transmission housing, while 2 is a housing that encompasses more than TM). Further, there is no disclosed AC voltage terminal or explicitly disclosed phase interface. The Written Opinion fails to discuss how these limitations are met and merely cites to general areas or figures. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659